NUMBER 13-09-00273-CR

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


IRA DONNELL DILWORTH,                                                                             Appellant,

                                                        v.

THE STATE OF TEXAS,                                                                                Appellee.


    On appeal from the 24th District Court of Victoria County, Texas.


                                MEMORANDUM OPINION

      Before Chief Justice Valdez and Justices Rodriguez and Garza
                 Memorandum Opinion by Justice Garza

        Appellant, Ira Donnell Dilworth, was charged by indictment with bail jumping and

failing to appear, a third-degree felony.1 See TEX . PENAL CODE ANN . § 38.10(a), (f) (Vernon

2003). The underlying offense pertained to Dilworth’s failure to appear at a hearing

        1
            The indictm ent contained three enhancem ent paragraphs referencing Dilworth’s previous convictions
for: (1) aggravated perjury, a third-degree felony, com m itted on Septem ber 9, 1991, see T EX . P EN AL C O DE
A N N . §§ 37.02(a)(1), 37.03 (Vernon 2003); (2) robbery, a second-degree felony, com m itted on Septem ber 9,
1991, see id. § 29.02 (Vernon 2003); and (3) m anufacture and delivery of m ore than four but less than 200
gram s of cocaine, a first-degree felony, com m itted on Septem ber 24, 2002. See T EX . H EALTH & S AFETY C O DE
A N N . § 481.112(a), (d) (Vernon Supp. 2009). Thus, Dilworth was subject to the punishm ent range for habitual
felony offenders. See T EX . P EN AL C OD E A N N . § 12.42(d) (Vernon Supp. 2009) (providing that if the defendant
has been convicted of two felony offenses, other than state-jail felonies, and the second offense occurred after
the first becam e final, defendant “shall be punished . . . for any term not m ore than 99 years or less than 25
years”).
scheduled for November 10, 2008, regarding a separate criminal offense allegedly

committed by Dilworth—unlawful possession of less than one gram of cocaine in a drug-

free zone, a third-degree felony.2 See TEX . HEALTH & SAFETY CODE ANN . §§ 481.115(b),

481.134(d)(1) (Vernon Supp. 2009). On the day of the hearing, the trial court called

Dilworth’s case in the courtroom, and Deputy Armando Daniel Jr. called Dilworth’s case

three times at the courthouse steps. Dilworth, however, failed to appear for the hearing.

Dilworth was arrested by police shortly thereafter in an unrelated incident.3

        Trial on the underlying offense commenced on April 20, 2009, and after hearing the

evidence, the jury convicted Dilworth of bail jumping and failing to appear at the November

10, 2008 hearing. During the punishment phase of the trial, Dilworth pleaded “true” to the

enhancement paragraphs contained in the indictment, and the jury subsequently

sentenced him to thirty years’ confinement in the Institutional Division of the Texas

Department of Criminal Justice with no fine. The trial court certified Dilworth’s right to

appeal, and he now brings this appeal. We affirm.

                                               I. ANDERS BRIEF

        Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), Dilworth’s

court-appointed appellate counsel has filed a brief with this Court, stating that his review

of the record yielded no grounds or error upon which an appeal can be predicated.

Although counsel’s brief does not advance any arguable grounds of error, it does present

a professional evaluation of the record demonstrating why there are no arguable grounds

to be advanced on appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim.


        2
           At the tim e of the Novem ber 10, 2008 hearing, Dilworth was out on bail. Furtherm ore, Dilworth
testified at trial that he recalled the trial judge instructing him at a separate hearing that his attendance at the
Novem ber 10, 2008 hearing was required.

        3
           In fact, when he was arrested, Dilworth provided false inform ation to police as to his nam e and date
of birth, which Victoria Police Departm ent Officer Michael Sm ith identified as a crim inal offense— failure to
identify, a class B m isdem eanor. See id. § 38.02(b), (d) (Vernon Supp. 2009).
                                                         2
Ohio App. 2008) (“In Texas, an Anders brief need not specifically advance ‘arguable’ points of

error if counsel finds none, but it must provide record references to the facts and

procedural history and set out pertinent legal authorities.”) (citing Hawkins v. State, 112
S.W.3d 340, 343-44 (Tex. App.–Corpus Christi 2003, no pet.)); Stafford v. State, 813
S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.]

1978), Dilworth's counsel has carefully discussed why, under controlling authority, there

are no errors in the trial court's judgment. Counsel has informed this Court that he has:

(1) examined the record and found no arguable grounds to advance on appeal, (2) served

a copy of the brief and counsel’s motion to withdraw on Dilworth, and (3) informed Dilworth

of his right to review the record and to file a pro se response.4 See Anders, 386 U.S. at

744; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at 409 n.23.

More than an adequate period of time has passed, and Dilworth has not filed a pro se

response. See In re Schulman, 252 S.W.3d at 409.

                                        II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record and counsel's brief and have found

nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

826-28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the

opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule

         4
           The Texas Court of Crim inal Appeals has held that “the pro se response need not com ply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any m eritorious issues.” In re Schulman, 252 S.W .3d 403, 409 n.23 (Tex. Crim . App. 2008) (quoting
W ilson v. State, 955 S.W .2d 693, 696-97 (Tex. App.–W aco 1997, no pet.)).
                                                     3
of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. Accordingly, we affirm the

judgment of the trial court.

                                          III. MOTION TO WITHDRAW

         In accordance with Anders, Dilworth’s attorney has asked this Court for permission

to withdraw as counsel. See Anders, 386 U.S. at 744; see also In re Schulman, 252
S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex. App.–Dallas

1995, no pet.) (noting that “[i]f an attorney believes the appeal is frivolous, he must

withdraw from representing the appellant. To withdraw from representation, the appointed

attorney must file a motion to withdraw accompanied by a brief showing the appellate court

that the appeal is frivolous”) (citations omitted)). We grant counsel’s motion to withdraw.

Within five days of the date of this Court’s opinion, counsel is ordered to send a copy of

the opinion and judgment to Dilworth and to advise him of his right to file a petition for

discretionary review.5 See TEX . R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at

412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).


                                                                ________________________
                                                                DORI CONTRERAS GARZA
                                                                Justice

Do Not Publish.
TEX . R. APP. P. 47.2(b).
Memorandum Opinion delivered and
filed this the 19th day of November, 2009.


          5
            No substitute counsel will be appointed. Should Dilworth wish to seek further review of this case by
the Texas Court of Crim inal Appeals, he m ust either retain an attorney to file a petition for discretionary review
or file a pro se petition for discretionary review. Any petition for discretionary review m ust be filed within thirty
days from the date of either this opinion or the last tim ely m otion for rehearing that was overruled by this Court.
See T EX . R. A PP . P. 68.2. Any petition for discretionary review m ust be filed with this Court, after which it will
be forwarded to the Texas Court of Crim inal Appeals. See T EX . R. A PP . P. 68.3; 68.7. Any petition for
discretionary review should com ply with the requirem ents of Rule 68.4 of the Texas Rules of Appellate
Procedure. See T EX . R. A PP . P. 68.4.



                                                          4